Exhibit 10.1
NON-COMPETITION AGREEMENT
NON-COMPETITION AGREEMENT (the "Agreement") by and between Webster Financial
Corporation, a Delaware corporation (the "Company"), and John R. Ciulla (the
"Executive") dated as of the 19th day of March, 2015 (the "Effective Date").
WHEREAS, the Executive is party to a Non-Solicitation Agreement with the
Company, dated as of February 1, 2013 (the "Prior Agreement");
WHEREAS, in consideration of the special restricted stock grant in respect of
12,000 shares of Company common stock to be awarded to the Executive on or about
the date hereof, the Company's commitment under Section 1 below to provide the
Executive with certain severance benefits if the Executive's employment is
terminated by the Company without Cause (as defined below) and the Company's
continuing to provide the Executive with change in control severance protection
pursuant to the Change in Control Agreement between the Executive and the
Company dated as of February 1, 2013 (the "Change in Control Agreement"), the
Executive is entering into this Agreement, which, in addition to the provisions
relating to severance benefits, contains provisions that obligate the Executive
to comply with certain restrictive covenants while employed by the Company and
thereafter; and
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a "Party" and
together the "Parties") agree as follows:
1.            Severance Benefits.
 
(a)            Benefits.  The Company may terminate the Executive's employment
at any time with or without cause or notice.  The Parties agree that if the
Company terminates the Executive's employment without Cause, then the Company
will pay or provide to the Executive the following payments and benefits at the
time or times specified below (or such later date as contemplated by Section 4
below), subject to the effectiveness of the Release Agreement as provided under
Section 1(b) below (other than with respect to the Accrued Obligations (as
defined below)):
(i) a lump sum payment equal to the Executive's then current annual base salary
to be paid on the thirtieth (30th) day after the Executive's date of termination
of employment;
(ii) a pro-rata annual incentive payment in respect of the fiscal year of the
Company in which the date of termination occurs equal to the product of (A) the
target bonus opportunity in effect for the Executive as of immediately prior to
the date of termination under the Webster Financial Corporation and Webster Bank
Annual Incentive  Compensation Plan or any applicable successor plan, and (B) a
fraction the numerator of which is the number of full months that have elapsed
in the fiscal year of the Company in which the termination occurs, and the
denominator of which is twelve (12) ("Pro-Ration Fraction"), with such amount to
be paid on the thirtieth (30th) day after the Executive's termination of
employment; provided, however, that, notwithstanding the foregoing, if (x) the
Executive was reasonably expected by the Company to be a "covered employee"
(within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the "Code")) prior to the
date of termination, and (y) the annual bonus that the Executive was eligible to
receive for such year was originally intended by the Company to satisfy the
performance-based exception under 162(m) of the Code (without regard to any
entitlements to payment upon termination of employment), the Executive's
pro-rata annual bonus shall equal the product of (A) the annual incentive amount
awarded to the Executive for such fiscal year under the applicable incentive
bonus plan of the Company as determined by the Compensation Committee of the
Board of Directors of the Company (the "Compensation Committee") based on the
Company's actual performance for such fiscal year and otherwise on a basis no
less favorable than annual incentive award determinations are made by the
Compensation Committee for the Company's active executive officers, and (B) the
Pro-Ration Fraction, with such amount to be paid on the date on which the
Company otherwise makes cash incentive payments to executive officers for such
fiscal year (but in no event later than March 15 of the year following the
fiscal year for which such an incentive payment was awarded):
(iii) the continuing provision of medical and/or dental coverage to the
executive and his qualified beneficiaries for the shorter of one (1) year from
the date of termination and the date on which the Executive commences other
employment on a substantially full time basis, subject to the Executive's timely
election of COBRA continuation coverage under Section 4980B of the Code under
the medical and/or dental plans of the Company and timely payment to the Company
on a monthly basis of the amount equal to the monthly employee portion of the
elected coverage based on the rates applicable to active employees of the
Company as in effect from time to time; and
(iv)  (A) an amount equal to any accrued and unpaid annual base salary through
the date of termination, with such amount to be paid as soon as reasonably
practical following the date of termination and in no event later than the
normal payroll date for the active executive officers for such period of
service, and (B) any earned but unpaid annual incentive payment awarded to the
Executive in respect of the completed fiscal year of the Company ending prior to
the date of termination (or, if the Compensation Committee has not determined
incentive payments for such year, the amount determined by the Compensation
Committee for such year on a basis no less favorable than annual incentive award
determinations are made by the Compensation Committee for the Company's active
executive officers), with such incentive payment to be paid on the date on which
the Company otherwise makes cash incentive payments to executive officers for
such fiscal year (but in no event later than March 15 of the year following the
fiscal year for which such incentive payment was awarded)(the amounts in clauses
(A) and (B) collectively, the "Accrued Obligations").
(b)            Release Requirement.  As a condition to the Executive becoming
entitled to the severance benefits under Section 1(a), (other than the Accrued
Obligations), the Executive agrees to execute within twenty-one (21) days after
the Executive's termination of employment a general release and waiver in favor
of the Company and its affiliates in exactly the form provided by the Company
without alteration or addition (the "Release Agreement"), which Release
Agreement shall be provided by the Company to the Executive no later than the
date of the termination.


(c)            Cause.  For the purposes of this Section 1, "Cause" shall mean
any of the following:  dishonesty; incompetence; willful misconduct; breach of
fiduciary duty; continued failure to perform stated duties after notice from the
Company and a reasonable opportunity to cure such failure (to the extent subject
to cure as determined by the Company); willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses); or material
breach of any provision of this Agreement.


2.            Covenants.
 
(a)            Confidential Information.  While employed by the Company and
thereafter, the Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliates and their respective businesses, which
shall have been obtained by the Executive during the Executive's employment by
the Company or any of its affiliates and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  After termination of the Executive's
employment with the Company for any reason, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process:  (i) communicate or divulge any such information, knowledge or
data to anyone other than the Company and those designated by it; or (ii) use to
the Executive's advantage or to the detriment of the Company any such
information, knowledge or data.
 
(b)            Non-Recruitment of Employees.  During the period of the
Executive's employment with the Company and its affiliates and the additional
period ending on the first anniversary of the date of termination of the
Executive's employment for any reason (the "Restricted Period"), the Executive
shall not, without the prior written consent of the Company, directly or
indirectly, (i) offer employment (or a consulting, agency,  independent
contractor or other similar paid position) to any person who is or was at any
time during the six months prior to such offer an employee, representative,
officer or director of the Company or any of its affiliates or (ii) induce,
encourage or solicit any such person to accept employment (or any aforesaid
position) with any company or entity with which the Executive is then employed
or otherwise affiliated.  Further, during the Restricted Period, the Executive
shall not encourage or induce any employee, representative, officer or director
of the Company or any of its affiliates to cease their relationship with the
Company or any of its affiliates for any reason.  This Section 2(b) shall not
apply to solicitation, recruitment, encouragement, inducement or termination
during the period of Executive's employment with the Company and on behalf of
the Company or any of its affiliates.
 
(c)            No Competition; No Solicitation of Business.
(i)            During the Restricted Period, the Executive shall not, directly
or indirectly:  (i) associate with or provide services to (including without
limitation association or provision of services as an officer, agent, employee,
partner, director, consultant or advisor) with any Competitive Enterprise (as
defined below), or (ii) in any manner, Solicit (as defined below), on his own
behalf or on behalf of any other person, corporation, partnership, firm,
financial institution or other business entity, a Client (as defined below) to
transact business with a Competitive Enterprise (regardless of the geographic
limitations therein) or to reduce or refrain from doing any business with the
Company or its affiliates or interfere with or damage (or attempt to interfere
with or damage) any relationship between the Company or its affiliates and a
Client.  For the avoidance of doubt, the foregoing restrictions shall restrict
the Executive from associating with or providing services in any capacity to a
private equity firm, hedge fund or equity sponsor, in each case, that invests or
seeks to invest (at any time during the Executive's association with or
provision of services to such entity) in a business enterprise that is a
Competitive Enterprise.
 
(ii)            For purposes of this Agreement, the following terms shall have
the meanings set forth below:
 
"Competitive Enterprise" shall mean a business enterprise that engages in any
activity, or owns or controls a significant interest in any entity that engages
in any activity, that, in either case competes in (i) the United States in the
provision of depository, administrative or other services or products relating
to health savings accounts or (ii) the New England region (or any other
geographic area in which the Company or its affiliates has a business presence
(as of the Executive's date of termination in the case of the Executive's
termination of employment)) with any other activity in which the Company or its
affiliates is engaged.  The activities covered by clause (ii) of the previous
sentence include, without limitation, the solicitation and acceptance of
deposits of money or commercial paper, the solicitation and funding of loans and
the provision of other banking services, including, business and consumer
lending, asset-based financing, residential mortgage funding, equipment
financing, commercial and residential mortgage lending and brokerage, deposit
services (including municipal deposit services), trade financing, the sale of
annuities, life and health insurance products, title insurance services, and
private banking, wealth management and investment advisory services.
"Solicit" means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.


"Client" means any person or entity that is (or was within the twelve (12) month
period prior to the Executive's date of termination in the case of the
Executive's termination of employment)) a customer or client (or reasonably
anticipated to become a customer or client of the Company or its affiliates).


(d)            Remedies.  The Executive acknowledges and agrees that the terms
of Section 2:  (i) are reasonable in light of all of the circumstances, (ii) are
sufficiently limited to protect the legitimate interests of the Company and its
affiliates, (iii) impose no undue hardship on the Executive and (iv) are not
injurious to the public.  The Executive further acknowledges and agrees that:
(A) the Executive's breach of the provisions of Section 2 will cause the Company
irreparable harm, which likely cannot be adequately compensated by money
damages, and (B) if the Company elects to prevent the Executive from breaching
such provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company's eventual success on the merits.  The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary,
preliminary, and/or permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage, in addition to, and not in lieu of, such
other remedies as may be available to the Company for such breach, including the
recovery of money damages.  If any of the provisions of Section 2 are determined
to be wholly or partially unenforceable, the Executive hereby agrees that this
Agreement or any provision hereof may be reformed so that it is enforceable to
the maximum extent permitted by law, and in the case when such provision is not
capable of being reformed, it shall be severed and all remaining provisions of
this Agreement shall be enforced.  If any of the provisions of this Section 2
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company's right
to enforce any such covenant in any other jurisdiction.
 
3.            Successors.
 
(a)            This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Executive's legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
 
(b)            As used in this Agreement, (i) the "Company" shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise, and (ii) "affiliate" shall mean any entity controlled by,
controlling or under common control with the Company, and shall include any
predecessor entity, including without limitation, such entity prior to their
becoming an affiliate of the Company, and any successor entity.
 
4.            Section 409A of the Code.
 
(a)            General. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986 (the "Code")
or an exemption or exclusion therefrom and, with respect to amounts that are
subject to Section 409A of the Code, shall in all respects be administered in
accordance with Section 409A of the Code.  Any payments that qualify for the
"short-term deferral" exception under Treasury Regulations Section
1.409A-1(b)(4), the "separation pay" exception under Treasury Regulations
Section 1.409A-1(b)(9)(iii) or any other exception under Section 409A of the
Code shall be paid under the applicable exceptions to the greatest extent
possible.  Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All payments to be made upon a termination of employment
under this Agreement may only be made upon a "separation from service" within
the meaning of Section 409A of the Code.
 
(b)            Delay of Payments. Notwithstanding the provisions of Section
1(a), if the Executive is a "specified employee" within the meaning of Section
409A of the Code (as determined in accordance with the methodology established
by the Company as in effect on the date of termination), amounts and benefits
provided under Section 1(a) that constitute "nonqualified deferred compensation"
within the meaning of Section 409A of the Code that are to be paid or provided
on account of the Executive's separation from service and are otherwise due to
the Executive under this Agreement during the six-month period immediately
following the date of termination shall instead be paid, or provided, on the
first business day of the seventh month following the Executive's "separation
from service" within the meaning of Section 409A of the Code. If the Executive
dies following the date of termination and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts will be paid to the
personal representative of the Executive's estate within thirty (30) days after
the date of the Executive's death.
 
(c)            In-Kind Benefits.  All in-kind benefits provided under this
Agreement that constitute nonqualified deferred compensation within the meaning
of Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code including, without limitation, that (i)
the amount of in-kind benefits that the Company is obligated to pay or provide
in any given calendar year shall not affect the in-kind benefits that the
Company is obligated or provide in any other calendar year; (ii) the Executive's
right to have the Company pay or provide an in-kind benefit may not be
liquidated or exchanged for any other benefit; and (iii) in no event shall the
Company's obligations to provide in-kind benefits apply later than the
Executive's remaining lifetime (or longer, through the 20th anniversary of the
Effective Date).
 
5.            Miscellaneous.
 
(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut, without reference to principles of
conflict of laws.  The Parties hereto irrevocably agree to submit to the
jurisdiction and venue of the courts of the State of Connecticut, in any action
or proceeding brought with respect to or in connection with this Agreement.  The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.
 
(b)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other Party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the Executive:

At the most recent address on file for the Executive at the Company.
If to the Company:


Webster Financial Corporation
Webster Plaza
145 Bank Street
Waterbury, Connecticut  06702
Attention:  General Counsel
or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
(c)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d)            The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
 
(e)            From and after the Effective Date, this Agreement shall supersede
any other agreement between the Parties with respect to the subject matter
hereof, including without limitation the Prior Agreement. This Agreement,
including the for the avoidance of doubt the covenants set forth in Section 2,
shall terminate and be of no further force and effect from and after the
"Effective Date" of the Change in Control Agreement (as the term "Effective
Date" is defined in such Change in Control Agreement).
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.


 
 
/s/ John R. Ciulla                                              
                                   EXECUTIVE
 
 
WEBSTER FINANCIAL CORPORATION


By:      /s/ James C. Smith                                  
 
Name: James C. Smith
Title:   Chairman and Chief Executive Officer
 



 

 

 